29 N.Y.2d 702 (1971)
In the Matter of Hartsdale Canine Cemetery, Inc., Appellant,
v.
Louis J. Lefkowitz, as Attorney-General of the State of New York, Respondent.
Court of Appeals of the State of New York.
Argued September 22, 1971.
Decided October 14, 1971.
Robert Goldstein and Gerald F. Coulston for appellant.
Louis J. Lefkowitz, Attorney-General (Mark T. Walsh, Samuel A. Hirshowitz and Jonathan Trumbull of counsel), respondent, pro se.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs; no opinion.